Title: To Benjamin Franklin from John Winthrop, 6 January 1768
From: Winthrop, John
To: Franklin, Benjamin


Jan. 6, 1768.
I have read in the Philosophical Transactions the account of the effects of lightning on St. Bride’s steeple. ’Tis amazing to me, that after the full demonstration you had given, of the identity of lightning and of electricity, and the power of metalline conductors, they should ever think of repairing that steeple without such conductors. How astonishing is the force of prejudice even in an age of so much knowledge and free enquiry!
